-In an action based upon the alleged breach of a restrictive noncompetition clause of a contract, defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated July 12, 1984, as, upon reargument, adhered to its prior determination dated May 29, 1984, which granted plaintiff’s motion directing discovery to proceed in the instant action.
Order reversed, insofar as appealed from, with costs, and, upon reargument, plaintiff’s motion directing discovery in the instant action denied.
Defendants have been subjected to two separate actions by plaintiff Autex, Inc. by reason of the existence of an independent lawsuit which is also pending as to who has the right to initiate an action on behalf of Autex. Defendants should not be subjected to two separate and independent discovery proceedings simply because the question of who has the authority to act on behalf of Autex has not yet been resolved. The litigants involved in the proceedings concerning the question of who has the authority to direct the actions of Autex should await the outcome of that litigation or they are free, if they be so advised, to agree on a single, merged, nonduplicative method of attempting to proceed with discovery against defendants in the instant action. Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.